 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                       OAKLAND DIVISION
 7

 8
     HARTFORD CASUALTY INSURANCE                        Case No: 19-CV-06349 SBA
 9 COMPANY and SENTINEL INSURANCE
     COMPANY, LIMITED,                                  ORDER OF REFERRAL TO
10                                                      DETERMINE WHETHER CASES
                  Plaintiffs,                           ARE RELATED
11
           vs.
12
     NATIONAL UNION FIRE INSURANCE
13 COMPANY OF PITTSBURGH, PA,

14                Defendant.
15

16
            Pursuant to Civil Local Rule 3-12(c), this case is hereby referred to the Honorable
17
     Richard Seeborg to consider whether it is related to:
18
            Hartford Casualty Insurance Company v. Teed, 18-cv-00479-RS
19
            IT IS SO ORDERED.
20
     Dated: 01/08/20                                  ______________________________
21                                                    SAUNDRA BROWN ARMSTRONG
22                                                    Senior United States District Judge

23

24

25

26

27

28
